Case 17-11213 Doc 629 Filed 07/09/19 Entered 07/09/19 11:39:05 Main Document Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF LOUISIANA



    In re:                                 )                Case No. 17-bk-11213
                                           )                Chapter 11
    FIRST NBC BANK HOLDING COMPANY, )                       Judge Elizabeth W. Magner
                                           )                Section A
             Debtor.                       )
    _______________________________________)


      UNITED STATES’ EX PARTE MOTION FOR AN EXPEDITED HEARING ON ITS
            MOTION FOR A CONTINUANCE OF THE AUGUST 7 HEARING
                             ON CONFIRMATION

             The United States of America, on behalf of its agency the Internal Revenue Service,

   respectfully requests that the hearing on its Motion for a Continuance of the August 7 Hearing on

   Confirmation (the “Motion”) be heard on an expedited basis. The soonest motion day allowing

   for 21 days’ notice of the hearing on the Motion is July 30, 2019. That is only a week prior to

   the hearing the Motion seeks to adjourn.

             The reason for the proposed adjournment is to allow the United States to take substantial

   discovery related to its forthcoming objection to confirmation. The reasons the discovery is

   necessary are discussed in the Motion. If the Motion is denied on July 30, the United States

   would not have the opportunity to take the necessary discovery between July 30 and the

   confirmation hearing on August 7. To avoid that predicament, the United States would have to

   conduct all discovery prior to the hearing. For the reasons stated in the Motion, that is not only

   probably impossible, but it would also defeat the purpose of making the entirely legitimate

   request for a continuance in the first place. Accordingly, the only way to prevent the Motion

   from being moot from the outset is to hear it on an expected basis.




                                                     1
Case 17-11213 Doc 629 Filed 07/09/19 Entered 07/09/19 11:39:05 Main Document Page 2 of 3



          No other party will be prejudiced by hearing the Motion on an expedited basis. The relief

   it seeks is simple and procedural in nature. No party will require significant time and effort to

   prepare an opposition to the Motion.

          WHEREFORE THE UNITED STATES OF AMERICA RESPECTFULLY REQUESTS

   that the Court hear the Motion on an expedited basis.



   Date: July 9, 2019                                    Respectfully submitted,


                                                         RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General

                                                         /s/ Ward W. Benson
                                                         WARD W. BENSON
                                                         Trial Attorney, Tax Division
                                                         U.S. Department of Justice
                                                         P.O. Box 227, Ben Franklin Station
                                                         Washington, DC 20044 (mailing address)
                                                         555 4th St NW, Rm. 6118
                                                         Washington, DC 20001 (street address)
                                                         Tel: (202) 514-9642
                                                         Fax: (202) 514-6866
                                                         Email: ward.w.benson@usdoj.gov
                                                         (N.Y. Bar No. 4939278)
                                                         Counsel for the United States of America
                                                         on behalf of the Internal Revenue Service




                                                    2
Case 17-11213 Doc 629 Filed 07/09/19 Entered 07/09/19 11:39:05 Main Document Page 3 of 3



                                      CERTIFICATE OF SERVICE

          I hereby certify that on July 9, 2019, I electronically filed the foregoing EX PARTE

   MOTION with the Clerk of Court using the CM/ECF system, which will send notification of such

   filing to all parties appearing in said system.


                                                         /s/ Ward W. Benson
                                                         WARD W. BENSON
                                                         Trial Attorney
                                                         United States Dept. of Justice




                                                     3
